Filed 12/16/21 P. v. Tholl CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,

                   Plaintiff and Respondent,                                                 C090315

         v.                                                                      (Super. Ct. No. 15F02229)

EDWARD JOHN THOLL,

                   Defendant and Appellant.




         A jury convicted defendant Edward John Tholl of committing lewd or lascivious
acts upon four boys under the age of 14, and committing lewd or lascivious acts upon one
of the boys by use of force. The trial court sentenced defendant to 70 years eight months
in prison.
         In a prior appeal, defendant argued, among other things, that the trial court erred in
denying his postconviction motion for substitute appointed counsel under People v.
Marsden (1970) 2 Cal.3d 118 (Marsden). This court conditionally reversed the judgment



                                                             1
and remanded for a Marsden hearing. Because of that disposition, this court declined to
address defendant’s remaining appellate contentions as premature. On remand, the trial
court held a lengthy Marsden hearing, denied defendant’s request for substitute appointed
counsel, and reinstated the judgment.
       In this second appeal, defendant claims error in the Marsden hearing, and also
reasserts the unaddressed contentions he had raised in his prior appeal that this court
deemed premature. Specifically, he contends (1) the trial court erred on remand in
addressing his motion for appointment of substitute counsel, (2) he should not have been
required to testify prior to his expert witness, (3) the trial court committed instructional
error, (4) there is insufficient evidence to support the convictions on counts twelve and
fourteen, (5) the prosecutor committed misconduct by asking the defense expert questions
suggesting that child sexual abuse accusers rarely lie, and (6) defendant is entitled to
additional presentence credit.
       We conclude (1) there was no Marsden error or abuse of discretion, (2) even if the
defense expert should have testified prior to defendant, there was no prejudice, (3) there
was no prejudicial instructional error, (4) sufficient evidence supports the convictions on
counts twelve and fourteen, (5) defendant forfeited his prosecutorial misconduct claim
regarding the questions to the defense expert, and (6) defendant is entitled to 904 days of
actual custody credit.
       We will modify the judgment and affirm the judgment as modified.
                                      BACKGROUND
       The People charged defendant with 15 counts of violating Penal Code section 288,
subdivision (a) or (b)(1)1 against four boys, S., A., T. and Z. B., defendant’s stepbrother,
was S. and Z.’s stepfather. A. and T. were S. and Z.’s friends.




1 Undesignated statutory references are to the Penal Code.


                                              2
       Defendant forced S. to put his mouth on defendant’s penis for the first time when
S. was six or seven years old. S. told defendant he did not know if he wanted to do that
and defendant responded, “you’ll start liking it, you don’t know what you like, you’re not
old enough to know what to like.” Defendant forced S. to perform oral sex on defendant
until defendant ejaculated in S.’s mouth. S. described incidents of forced oral copulation
by defendant when S. was eight through 16 or 17 years old.
       Defendant tried to have anal sex with S. when S. was 13 years old. When S. told
defendant he did not want to have anal sex, defendant responded that S. did not know
what he wanted because he was too young to know and he would learn to eventually like
it one day. S. testified that defendant orally copulated him a couple of times, sodomized
him once, and had S. orally copulate defendant each time defendant was at S.’s house.
       Defendant stroked A.’s penis for about a minute when A. was between 11 or 12
years old. A. touched defendant’s penis at defendant’s invitation. Defendant then asked
if A. wanted to put defendant’s penis in A.’s mouth to see what it tasted like. A.
declined. A. moved away from S. and Z.’s neighborhood when he was about 13 years
old and had no contact with S., T. and Z. thereafter.
       Defendant asked T. to drop his pants and underwear and “hump” a weight bench
when T. was between 10 and 11 years old. Defendant watched as T. complied. When T.
was 12 or 13 years old, defendant told T. there was a Hustler magazine hidden in the
bathroom and to go in the bathroom and masturbate. Defendant used a hidden camera to
record T. masturbating.
       Defendant introduced T. to voyeur websites that featured underage subjects. He
convinced T. to go on a website called CAM4 when T. was about 16 years old to get
money for performing sexual acts via web camera. T. did that. T. identified himself on
two still images from such websites that were introduced at trial.
       Defendant let Z. watch pornography and taught Z. how to masturbate when Z. was
between 12 and 13 years old. He watched while Z. masturbated and gave Z. candy or

                                             3
chocolate for doing that. On a few occasions, defendant recorded Z. masturbating.
Defendant watched Z. masturbating on one occasion when Z. was in the top bunk and S.
was asleep in the bottom bunk in their bedroom. Z. was 12 to 13 years old at the time.
That type of conduct continued for a while and as Z. got older, defendant let Z. drive his
truck instead of giving Z. candy.
       S. first disclosed defendant’s sexual abuse when S. was about 20 years old. S. said
he called defendant and asked why defendant had molested him and defendant
apologized, saying that S. was the only person defendant had molested. S. testified that
when he called defendant again, defendant asked S. not to say anything, indicating that he
would give S. $50,000 from a 401K account. S. sent defendant text and voicemail
messages asking defendant about the money and stating that he would disclose the sexual
abuse to his mother and the police. Defendant responded that he had asked his manager
about his 401K, as he had promised, and was waiting for a response. But defendant later
told S. that he had talked to a lawyer, what S. was doing was extortion and nothing had
happened to S. S. ultimately reported the abuse to the police. He received use immunity
in relation to his voicemail messages to defendant.
       The trial court also admitted uncharged evidence involving B. under Evidence
Code section 1108 (evidence of uncharged sexual offense). Defendant touched B.’s penis
with his hand and had B.’s hand touch defendant’s penis when B. was between 10 and 12
years old and defendant was over 18 years old. Defendant also tried to have anal sex
with B. and to get B. to orally copulate him. B. said his older brother walked in and
caught defendant and the two fought, but no police report was made.
       Detective William Sanderson executed a search warrant on defendant’s truck and
seized defendant’s laptop. A screenshot image of a shirtless T. with the words
“xxlcock.eu” was recovered from the laptop. A deleted video the prosecutor described as
that of an underage boy masturbating was also recovered from the laptop.



                                             4
       Defendant testified at trial. He said B. lied about defendant molesting him. He
denied that B.’s older brother caught him fondling B. Defendant said the older brother,
who had not accepted defendant’s “coming out too well,” got upset when he saw
defendant sitting on B.’s bed talking to B. in the early morning hours.
       Defendant denied the allegations of sexual abuse by S., A., T. and Z. He showed
the jury how his stomach hung to his upper mid-thigh area and said the oral copulation
acts S. described could not have physically happened. But he admitted his weight
fluctuated over the years.
       Defendant said S. called him for advice in about 2012 because S. was having
marital problems. Defendant denied apologizing to S. Defendant said S. called again,
demanding $50,000 and threatening to accuse defendant of molestation. Defendant
denied offering S. money to keep him from reporting abuse. Defendant said S. told him
it was S.’s brother Vincent’s idea to ask defendant for money, and S. had friends who
would say anything S. wanted if S. took them drinking. S. later left a voicemail message
for defendant asking for money. That voicemail was played at trial. Defendant believed
Z. and B. made up sexual abuse allegations to support S., and A. and T. did the same
thing to help Z.
       Defendant explained the images police retrieved from his laptop. He said in 2012,
T. confessed he was performing sex shows via web cam and defendant advised T. to stop.
Defendant said he found T.’s video using T.’s username, and kept the video to
demonstrate how easy it was to obtain, but never got the chance to confront T. As for the
deleted video found on his laptop, defendant said he did not know how the video got
there and did not recall deleting the video.
       The jury convicted defendant on eight counts of committing a lewd or lascivious
act upon a child under the age of 14 years, with the intent of arousing, appealing to or
gratifying the lust, passions or sexual desires of defendant or the child (hereafter “lewd
intent”) (§ 288, subd. (a) -- counts three, four and ten to fifteen) and seven counts of

                                               5
committing a lewd or lascivious act upon a child under the age of 14 years with lewd
intent and by use of force (§ 288, subd. (b)(1) -- counts one, two and five to nine).
The trial court sentenced defendant to 70 years eight months in prison.
                                       DISCUSSION
                                              I
       Defendant contends the trial court erred on remand in addressing his motion
for appointment of substitute counsel. Specifically, he argues the trial court improperly
(A) prevented him from presenting all of his claims, (B) rejected his assertion of
ineffective assistance of counsel, and (C) found no breakdown of the attorney-client
relationship.
                                             A
       We begin with defendant’s assertion that the trial court improperly prevented him
from presenting all of his claims. “[C]riminal defendants are entitled under the
Constitution to the assistance of court-appointed counsel if they are unable to employ
private counsel.” (Marsden, supra, 2 Cal.3d at p. 123.) This right encompasses the right
to have court-appointed counsel discharged and replaced by another attorney. (Ibid.) In
California, the seminal case regarding the appointment of substitute counsel is Marsden.
“ ‘When a defendant seeks substitution of appointed counsel pursuant to [Marsden], “the
trial court must permit the defendant to explain the basis of his contention and to relate
specific instances of inadequate performance.” ’ ” (People v. Streeter (2012) 54 Cal.4th
205, 230 (Streeter).)
       Defendant asserts that, while his Marsden hearing was longer than most, the trial
court did not allow him to raise all of his claims. We disagree.
       The judge on remand instructed defendant to state all of the things he thought trial
counsel Scott Cameron should have done but did not do or did but should not have done
that caused defendant to believe Cameron rendered ineffective assistance of counsel and
for defendant to be as specific as possible and not to hold anything back. The judge

                                              6
allowed defendant to explain why he was dissatisfied with Cameron’s representation,
repeatedly directing him to focus on the things Cameron did or did not do. The judge
then allowed Cameron to respond to defendant’s grievances. And defendant had an
opportunity to respond to Cameron’s comments.
       The judge also asked Cameron to respond to defendant’s further statements and
then returned to defendant, allowing him to respond to Cameron’s comments and
continue explaining why he believed Cameron’s representation was deficient. The judge
then asked Cameron to respond to specific claims by defendant. Although the judge
asked to bring the hearing to a close on the third hearing date, the judge then permitted
defendant to continue describing his grievances against Cameron. After asking Cameron
for a response and Cameron’s statement that he had already addressed a lot of
defendant’s claims, the judge said he was prepared to rule. However, when defendant
complained he had not rebutted everything Cameron had said, the judge again allowed
defendant to continue, admonishing him that he was repeating things and not to repeat
claims. The judge reminded defendant twice more thereafter not to repeat claims. The
judge also allowed defendant to make closing remarks. The trial court was not required
to do more than it did. (See People v. Alfaro (2007) 41 Cal.4th 1277, 1320 (Alfaro).)
       Although he complains that the judge on remand did not give him an opportunity
to identify all of his concerns, defendant does not specify what additional complaints he
had against Cameron that he wanted to raise at the hearing on remand. Defendant also
claims the judge on remand had a “limited perspective on the actual trial” and did not
understand “the breadth or the nuances” of his claims against Cameron. But defendant
and Cameron provided the judge background facts relevant to their discussions and
defendant does not state what nuances the judge missed.
                                             B
       Defendant also argues that on remand, the judge abused his discretion in finding
that defendant failed to establish ineffective assistance of counsel. He urges that

                                             7
Cameron rendered inadequate representation by failing to (1) object to the prosecutor’s
repeated use of defendant’s mug shot and phrase “You will end up liking it” during
opening and closing statements; (2) excuse Juror No. 3; and (3) investigate dishonesty
and bias by Detective Sanderson.
       “ ‘ “A defendant is entitled to relief [on a Marsden motion] if the record clearly
shows that the appointed counsel is not providing adequate representation or that
defendant and counsel have become embroiled in such an irreconcilable conflict that
ineffective representation is likely to result.” ’ [Citation.] “A trial court should grant a
defendant’s Marsden motion only when the defendant has made ‘a substantial showing
that failure to order substitution is likely to result in constitutionally inadequate
representation.” ’ [Citation.]” (Streeter, supra, 54 Cal.4th at p. 230.) “ ‘We review the
denial of a Marsden motion for abuse of discretion.’ [Citation.] ‘Denial is not an abuse
of discretion “unless the defendant has shown that a failure to replace counsel would
substantially impair the defendant's right to assistance of counsel.” ’ ” (Ibid.)
       To establish inadequate representation, a defendant must prove that his or her
(1) trial counsel’s representation was deficient because it fell below an objective standard
of reasonableness under prevailing professional norms, and (2) the deficiency resulted in
prejudice to the defendant. (People v. Maury (2003) 30 Cal.4th 342, 389; Strickland v.
Washington (1984) 466 U.S. 668, 687 [80 L.Ed.2d 674].) If a defendant makes an
insufficient showing on either of those components, his ineffective assistance claim fails.
(People v. Holt (1997) 15 Cal.4th 619, 703; Strickland, at p. 687.) We review trial
counsel’s performance with deferential scrutiny, indulging a strong presumption that
counsel’s conduct falls within the wide range of reasonable professional assistance and
recognizing the many choices that attorneys make in handling cases and the danger of
second-guessing an attorney’s decisions. (Maury, at p. 389; Strickland, at p. 689.)




                                               8
       1. Displaying defendant’s purported mug shot during opening and closing
            statements
       Defendant complained at the hearing on remand that Cameron failed to object
when the prosecutor repeatedly displayed defendant’s mug shot with the words “You will
end up liking it” and “Why??” in opening and closing argument PowerPoint slides.
Defendant said the prosecutor repeated the phrase “You will end up liking it” seven times
in his opening statement and 11 times in his closing statement. Cameron responded that
it was standard at trial to have a theme and he did not consider the prosecutor’s conduct
objectionable.
       The prosecutor said in his opening statement that defendant told seven-year-old S.
“You’ll end up liking it” after defendant ejaculated in S.’s mouth. The prosecutor
repeatedly used that phrase in describing what defendant did to S. He also repeated that
phrase in his closing remarks to the jury and called the phrase defendant’s mantra. But
the prosecutor’s remarks and the phrases used in the challenged opening and closing
statement PowerPoint slides fairly reflected S.’s testimony about defendant’s statements
to S. and S.’s question to defendant many years later. “ ‘ “ ‘[A] prosecutor is given wide
latitude during argument. The argument may be vigorous as long as it amounts to fair
comment on the evidence . . . .’ ” ’ ” (People v. Stanley (2006) 39 Cal.4th 913, 951; see
People v. Seumanu (2015) 61 Cal.4th 1293, 1330 (Seumanu).) The prosecutor’s use of
the phrase “You’ll end up liking it” were within the wide latitude permitted during
argument.
       We also conclude that it was not apparent that the photograph the prosecutor used
in the challenged slides was a mug shot. The photograph showed a person standing
against a neutral-colored background. Only the head and neck area of the person was
depicted. The person appeared to be wearing a black T-shirt and not jailhouse or prison
attire. There was no height chart in the background. There were no writings, numbers or
other marks in the photograph that would indicate defendant was under arrest. (People v.

                                             9
Cook (1967) 252 Cal.App.2d 25, 27-30 [describing the familiar and unmistakable format
of a police mug shot as showing the subject’s full face and profile, side by side, with a
legend identifying the police department, a number and the subject’s first and middle
initials and last name].) There was no prejudice even assuming the photograph was
defendant’s mug shot because Detective Sanderson testified he arrested defendant in
relation to this case and the prosecutor did not suggest that defendant had a prior criminal
record. (See People v. White (1963) 221 Cal.App.2d 742, 744 [finding no prejudice in
displaying the defendant’s mug shot in the jury’s presence where the defendant’s criminal
record was already properly before the jury].) Cameron did not render ineffective
assistance by not objecting to the prosecutor’s remarks and use of a purported mug shot
of defendant.
       People v. Garcia (2014) 229 Cal.App.4th 302, a case defendant cites, is
distinguishable. The prosecutor in Garcia urged the jury to consider the defendant’s
sexual orientation in deciding whether she sexually abused a young girl. (Id. at pp. 304,
309.) The prosecutor argued that a booking photograph of the defendant, showing her
with short hair, suggested the defendant was sexually attracted to females and was
relevant to whether the defendant sexually molested the female child victim. (Id. at
p. 310.) No such facts exist here. People v. Vindiola (1979) 96 Cal.App.3d 370, another
case defendant cites, is distinguishable because the bottom portions of the photographs
in that case were covered, indicating they might have been booking photographs. (Id. at
pp. 383-384, fns. 3 & 4.)
       2. Excusing Juror No. 3
       The prosecutor asked during voir dire, “Can I see by a show of hands out of the
remaining 16 people, who wants to hear me talk a lot? There it is. Juror No. 3, Ms.
SWORN JUROR NO. 3. Thank you.” The prosecutor ended his voir dire questioning
with, “Was that enough, Ms. SWORN JUROR No. 3.” Someone responded, “Ah, yeah.”
Defendant did not excuse Juror No. 3.

                                             10
       Defendant explained during the hearing on remand that he and Cameron initially
believed Juror No. 3 would be favorable to the defense because she was obese; however,
according to defendant, during voir dire Juror No. 3 coyly waved and smiled when the
prosecutor asked “Who would want to hear me talk all day” and Juror No. 3 acted like
she had a crush on the prosecutor. Defendant said he told Cameron, during voir dire, that
Juror No. 3 appeared to have a crush on the prosecutor, Cameron answered that he
thought they liked Juror No. 3 because of her size, defendant responded “We did till
this,” and “that was that.”
       Cameron did not share defendant’s impression that Juror No. 3 had a crush on the
prosecutor. He explained at the hearing on remand that he and defendant wanted Juror
No. 3 because her stomach extended below her groin and there was a defense related to
that physical attribute. Cameron said he consulted defendant during jury selection and
did not have an impression that defendant was unhappy with Juror No. 3. The trial court
was entitled to credit Cameron’s explanation and conclude that defendant’s complaint
did not establish grounds for granting a Marsden motion. (People v. Taylor (2010)
48 Cal.4th 574, 600; People v. Smith (1993) 6 Cal.4th 684, 696.)
       Defendant now contends that Juror No. 3 should have been excused also because
she had a strong work relationship with law enforcement. He did not raise such a claim
at the hearing on remand and we do not consider it. Defendant fails to establish
ineffective assistance of counsel with regard to not excusing Juror No. 3.
       3. Investigating dishonesty and bias by Detective Sanderson
       Defendant claimed at the hearing on remand that Cameron was deficient in failing
to investigate whether Detective Sanderson was stepbrother B.’s friend and whether the
detective’s investigation was biased.
       On the first claim, defendant asserted that Detective Sanderson attended poker
games at B.’s house. The investigator Cameron sent to B.’s house did not observe any
poker game. Defendant complained that Cameron “blew [him] off” when defendant

                                            11
explained why no poker games occurred the week the investigator surveilled B.’s house.
Defendant said Cameron got upset and stated that he did not know Detective Sanderson’s
phone number when defendant asked Cameron to subpoena B.’s phone records to
establish a connection between B. and Detective Sanderson and Cameron did not
subpoena the records.
       Cameron responded that he had an investigator surveil B.’s house on three
occasions and there was no poker game. On defendant’s suggestion, the investigator also
interviewed a Mr. Yates, someone who attended B.’s poker games, and Yates did not
recognize Detective Sanderson from the poker games. T., who was familiar with B.’s
poker games, also said he did not know Detective Sanderson from the poker games. The
investigator also interviewed B. In addition, Cameron asked Detective Sanderson at the
preliminary hearing if he had any acquaintance with B. outside this case and Detective
Sanderson testified he did not. Cameron was impressed with Yates’s statement and
Detective Sanderson’s preliminary hearing testimony. Cameron said he told defendant he
thought defendant was mistaken about Detective Sanderson’s attendance at B.’s poker
games but defendant wanted more stakeouts and Cameron explained to defendant that
Cameron had to focus his investigation on the four accusers and B.
       Cameron’s responses indicated that he took steps to investigate defendant’s claim
that Detective Sanderson attended poker games at B.’s house. He also cross-examined
Detective Sanderson on the subject at the preliminary hearing. The investigation and
cross-examination did not support defendant’s claim of a connection between Detective
Sanderson and B. “ ‘[C]ounsel has a duty to make reasonable investigations or to make a
reasonable decision that makes particular investigations unnecessary. In any
ineffectiveness case, a particular decision not to investigate must be directly assessed for
reasonableness in all the circumstances, applying a heavy measure of deference to
counsel’s judgments.’ ” (In re Cudjo (1999) 20 Cal.4th 673, 692.) In light of all the
circumstances viewed as of the time of Cameron’s decision to stop investigating

                                             12
defendant’s claim that Detective Sanderson attended B.’s poker parties, Cameron
reasonably decided to focus his investigation on the allegations by S., A., T., Z. and B.
       Defendant also complained at the hearing on remand that Detective Sanderson’s
investigation was biased. He said the detective (1) failed to interview the people in B.’s
household; (2) only interviewed people he thought were potential victims; (3) had another
detective sign a questionable subpoena for defendant’s mother’s house; (4) lied in a
police report about when he got the password for defendant’s laptop and seeing defendant
drive away after the search of defendant’s truck; (5) looked at defendant’s laptop when he
was not supposed to; and (6) showed B. pictures of T. found on defendant’s laptop,
causing B. to remember that defendant had molested him. Defendant complained that
Cameron failed to do anything with the evidence of bias by Detective Sanderson.
       Cameron disagreed with the tactic of discrediting Detective Sanderson because
Cameron already planned to characterize all of the accusers as liars and felt he “didn’t
need to go there” with Detective Sanderson. Cameron said he discussed the issue with
defendant. As for the other claims by defendant, Cameron said a forensic interviewer
questioned S. and Z.’s brother Jacob and Detective Sanderson interviewed neighbors.
Cameron believed he could not file a motion with regard to the search of defendant’s
mother’s house because nothing was found in the search. Cameron also believed that a
suppression motion based on Detective Sanderson opening defendant’s laptop would not
succeed. Cameron also described why Detective Sanderson showed B. photographs
found on defendant’s laptop.
       Defendant and Cameron disagreed about whether to present a defense that
Detective Sanderson was dishonest and biased. Cameron did not present such a defense.
Instead, he attacked S., A., T., Z. and B.’s credibility and used Detective Sanderson’s
testimony to support certain defense arguments. For example, Cameron elicited
testimony from Detective Sanderson that Vincent did not want to submit to a police
interview because he was concerned about being arrested and it took nine and a half

                                            13
months of effort to arrange an interview with Z. Cameron argued to the jury that
Vincent’s reluctance to submit to a police interview should give the jury reason to
question the allegations against defendant and that Z. delayed his interview because he
did not want to lie to the police.
       A defendant’s disagreement with the defense his or her trial counsel plans to
present does not require substituting counsel. (People v. Jackson (2009) 45 Cal.4th 662,
688; People v. Welch (1999) 20 Cal.4th 701, 728.) “A defendant does not have the right
to present a defense of his own choosing, but merely the right to an adequate and
competent defense. [Citation.] Tactical disagreements between the defendant and his
attorney do not by themselves constitute an ‘irreconcilable conflict.’ ‘ . . . [C]ounsel is
“captain of the ship” and can make all but a few fundamental decisions for the
defendant.’ ” (Welch, at pp. 728-729) We accord “ ‘great deference to [defense trial]
counsel’s tactical decisions.’ ” (People v. Mickel (2016) 2 Cal.5th 181, 198; see Streeter,
supra, 54 Cal.4th at pp. 228-229, 231; Alfaro, supra, 41 Cal.4th at pp. 1317-1318, 1320.)
Defendant does not claim that Detective Sanderson falsified S., A., T. and Z.’s reports of
molestation. Cameron’s tactical choice not to pursue a defense that Detective Sanderson
was dishonest or biased did not constitute ineffective assistance of counsel.
                                              C
       Defendant further argues that the trial court abused its discretion in finding no
prejudicial breakdown of the attorney-client relationship.
       The record does not indicate that defendant and Cameron “had become embroiled
in such an irreconcilable conflict that ineffective representation was ‘likely to result.’ ”
(People v. Barnett (1998) 17 Cal.4th 1044, 1092.) According to Cameron, he and
defendant spent a hundred hours preparing for trial together. Defendant described his
relationship with Cameron as one of mutual respect and that they had always gotten
along. Although defendant and Cameron disagreed on a number of strategies and issues,
the record shows the defense of attempted extortion gone wrong that was presented at the

                                              14
trial was defendant’s idea; Cameron explored ideas defendant was interested in before
making a judgment not to introduce or pursue the evidence or theories defendant wanted;
and Cameron consulted defendant during jury selection. It appears defendant and
Cameron continued to communicate up through the hearing on remand. That Cameron
did not accede to defendant’s demands on certain tactical matters did not, by itself,
constitute sufficient cause for substitution of counsel. (Barnett, at pp. 1092, 1106-1108
[rejecting claim of a breakdown of the attorney-client relationship where defendant
continued to communicate and cooperate with counsel].) Defendant fails to demonstrate
abuse of discretion by the judge on remand.
                                              II
       Defendant next contends he should not have been required to testify prior to his
expert witness. He cites Brooks v. Tennessee (1972) 406 U.S. 605 [32 L.Ed.2d 358]
(Brooks) and People v. Cuccia (2002) 97 Cal.App.4th 785 (Cuccia) in support.
       The trial judge spoke with counsel on the first day of trial about when defendant’s
expert witness Dr. O’Donohue would testify because the doctor had some “time
limitation.” The trial court said the prosecutor indicated his evidence would take at most
about three days and then defendant would present his case. The trial court advised
defendant he had a right to testify or remain silent and he could make that decision at the
close of the People’s case.
       On the fourth day of trial, the trial court announced the evening recess before noon
when the prosecution’s last witness completed his testimony. The trial court then
discussed scheduling issues with counsel outside the presence of the jury. It confirmed
that defense counsel would be ready to give his opening statement and put on the defense
case the next day. The trial court reminded defendant he had a right to decide whether to
testify or not. It then said, “But if you choose to testify, it will be tomorrow. Okay? Is
that clear?” Instead of objecting to calling defendant before Dr. O’Donohue, defendant’s
trial counsel responded, “Yes, [¶] Just as a -- I don’t have a full day of evidence. My

                                              15
expert is not scheduled to testify until Tuesday[, six calendar days later] [¶] . . . [¶] So
that might mean the jury would have a four-day weekend.” The trial court responded that
defense counsel had indicated from the start that Dr. O’Donohue would not be available
until Tuesday and counsel and the court could use the time to complete jury instructions.
       Unlike in Brooks and Cuccia, there was no categorical rule requiring defendant to
testify before any other defense witness and no motion to delay defendant’s testimony or
objection from defendant. (Cf. Brooks, supra, 406 U.S. at pp. 605-606; Cuccia, supra,
97 Cal.App.4th at pp. 790-791.) There was also no threat by the trial court to deem that
defendant rested his case if he did not testify first and no question in front of the jury
about whether defendant still intended to testify. (Cf. Cuccia, at pp. 790-791.)
       Defendant claims on appeal that objecting to having defendant testify before
Dr. O’Donohue would have been futile and risk antagonizing the trial judge. We have
reviewed the transcript for August 23, 2017, and while the trial judge emphasized that
defendant would testify the next day, we see no indication that the trial court would have
been hostile to an objection about having defendant testify first. In any event, even if
there was error, we find no prejudice in defendant testifying before the defense expert
witness. (Cuccia, supra, 97 Cal.App.4th at p. 791 [stating that error in requiring
defendant to testify before remaining defense witnesses is reviewed under Chapman v.
California (1967) 386 U.S. 18 [17 L.Ed.2d 705] to see if the error was harmless beyond a
reasonable doubt in light of all of the other evidence presented at the trial].) The defense
heard all of the evidence against defendant before he testified. Based on the in limine
motion rulings, the parties knew the child sexual abuse experts would testify only about
general concepts relating to Child Sexual Abuse Accommodation Syndrome and would
not opine whether sexual abuse occurred in this case. Dr. O’Donohue testified about the
concepts of delay in disclosure and secrecy in child sexual abuse. He agreed with the
testimony of prosecution expert Dr. Carmichael. He did not testify about whether any of
the accusers in this case were sexually abused. His testimony was short, taking only nine

                                              16
pages of the reporter’s transcript. Cameron told the jury in his closing argument that the
case was about the complaining witnesses’ stories and not about the psychologists.
Nothing in the record suggests, and defendant does not claim, that Dr. O’Donohue’s
testimony would have altered defendant’s decision to testify or that defendant would have
testified differently given Dr. O’Donohue’s testimony. Rather, the record suggests that
defendant would have decided to testify regardless of Dr. O’Donohue’s testimony
because defendant’s testimony was necessary to establish certain aspects of the defense.
       S. testified that defendant offered to pay him $50,000 not to report the abuse.
Defendant, on the other hand, testified that S. fabricated the molestation allegation and
threatened to falsely accuse defendant of molesting S. if defendant did not pay him
$50,000. The attempted extortion by S. presented through defendant’s testimony was
central to the defense. Defendant was also keen to demonstrate to the jury that because
his stomach hung over his genitals, he could not have physically forced S. to orally
copulate him while standing by S.’s bunkbed as S. claimed. Cameron highlighted that
part of the defense in his closing argument. Additionally, defendant’s testimony was the
only evidence contradicting B.’s testimony that B.’s older brother caught defendant
molesting B. Defendant’s testimony was also the only evidence providing an innocuous
explanation for the presence of a lewd photograph of T. on defendant’s laptop. Any error
by the trial court in having defendant testify before Dr. O’Donohue was harmless under
any standard.
                                              III
       In addition, defendant claims the trial court committed instructional error. He
argues (A) the trial court failed to sua sponte define extortion, the crime for which S. was
granted immunity, and (B) that in light of the prosecutor’s election of specific acts as the
bases for counts ten to fifteen, the trial court committed prejudicial error in failing to
instruct sua sponte with CALCRIM No. 3502 [Unanimity: When Prosecution Elects One
Act Among Many] and in instructing that the parenthetical description of acts in those

                                              17
counts was only “there to generally help differentiate the counts.” We address each
argument in turn.
                                              A
       Defendant asserts the trial court had a duty to define extortion because it was an
uncharged crime that was highly relevant to the jury’s evaluation of the charged crimes.
But the cases he cites in support of his contention are distinguishable. Defendant was not
charged with extortion or conspiracy to commit extortion. (Cf. People v. Cortez (1998)
18 Cal.4th 1223, 1238-1239.) Extortion was not an uncharged target offense that formed
part of the prosecution’s theory of liability against defendant. (Cf. People v. Prettyman
(1996) 14 Cal.4th 248, 266-267.) And extortion was not an uncharged offense presented
against defendant. (Cf. People v. Jandres (2014) 226 Cal.App.4th 340, 358.) Attempted
extortion was a defense theory. A pinpoint instruction, i.e., an instruction that
“ ‘ “pinpoint[s]” the crux of a defendant’s case, such as mistaken identification or alibi,’ ”
was not required to be given sua sponte. (People v. Ward (2005) 36 Cal.4th 186, 214;
People v. Saille (1991) 54 Cal.3d 1103, 1119.)
       Defendant further argues the prosecutor committed misconduct in misstating the
law of extortion.
       In the context of discussing the defense theory that S. attempted to extort
defendant, the prosecutor argued to the jury: “Now, the defendant -- and this is gonna be
the whole case -- I’m being extorted, this is a setup, you heard the voicemail, he
demanded this money. And yes, S. said I did. It only works if there’s truth to it. You
don’t get extorted for something you didn’t do. And we saw that in the text message
chain.” The prosecutor then questioned why defendant did not report the extortion
attempt to police or, if defendant did not want to involve the police, to B. or B.’s wife.
The prosecutor pointed out that instead of exposing S.’s extortion attempt, defendant told
S. that defendant was obtaining information about a 401K account, presumably to pay S.
not to file a police report.

                                             18
       To preserve a claim of prosecutorial misconduct for appeal, a defendant must
make a timely objection at trial on the ground raised on appeal and request that the jury
be admonished to disregard the impropriety. (People v. Covarrubias (2016) 1 Cal.5th
838, 894 (Covarrubias).) “ ‘The purpose of the rule requiring the making of timely
objections is remedial in nature, and seeks to give the [trial] court the opportunity to
admonish the jury, instruct counsel and forestall the accumulation of prejudice by
repeating improprieties, thus avoiding the necessity of a retrial.’ ” (People v. Brown
(2003) 31 Cal.4th 518, 553.) Defendant did not object to the prosecutor’s remarks that he
challenges on appeal nor request an admonition. His claim of prosecutorial misconduct
is, therefore, forfeited. (People v. Riggs (2008) 44 Cal.4th 248, 298; People v. Panah
(2005) 35 Cal.4th 395, 462 (Panah).)
       The claim is without merit in any event. “ ‘In evaluating a claim of prejudicial
misconduct based upon a prosecutor’s comments to the jury, we decide whether there is a
reasonable possibility that the jury construed or applied the prosecutor’s comments in an
objectionable manner.’ ” (People v. Valdez (2004) 32 Cal.4th 73, 132-133.) We consider
the challenged comment in the context of the argument as a whole and “ ‘ “do not lightly
infer” that the jury drew the most damaging rather than the least damaging meaning from
the prosecutor’s statements.’ ” (Covarrubias, supra, 1 Cal.5th at p. 894.)
       A threat to do something legal, such as to report a crime, constitutes extortion
“ ‘when coupled with a demand for money.’ ” (Flatley v. Mauro (2006) 39 Cal.4th 299,
326; see § 519.) The threat constitutes extortion whether or not the victim actually
committed the crime upon which the threat is based and whether or not the person
making the threat could have reported the victim to the authorities. (Flatley, at p. 327.)
But read in context, the prosecutor did not argue that S. did not commit extortion or
attempted extortion. Rather, he urged the jury to assess defendant’s reaction to S.’s
demand for money. The prosecutor argued that defendant reacted as a person who



                                             19
believed that S.’s accusation of molestation was true. We perceive no prosecutorial
misconduct in the challenged statement.
                                               B
       Defendant further argues that in light of the prosecutor’s election of specific acts
as the bases for counts ten to fifteen (alleging violations of section 288, subdivision (a),
lewd acts with a child under age 14), the trial court erred in failing to instruct sua sponte
with CALCRIM No. 3502 [Unanimity: When Prosecution Elects One Act Among
Many] and in instructing that the parenthetical description of acts in those counts was
only there to help differentiate the counts.
       1. The jury instructions on unanimity
       The trial judge said, during the jury instruction conference, that there was some
discussion about whether the CALCRIM No. 3500 or 3501 instruction was more
appropriate, and it would give the CALCRIM No. 3501 instruction. CALCRIM
No. 3500 is the standard unanimity instruction. It tells the jury that the People have
presented evidence of more than one act to prove that the defendant committed the
charged offense and in order to convict, the jury must agree that the People have proved
that the defendant committed at least one of the acts and agree on which act the defendant
committed. CALCRIM No. 3501 is a modified unanimity instruction. The first part of
the instruction is identical to CALCRIM No. 3500. The second part of the instruction
provides an alternative path to a conviction. It states that the jury may also convict if it
agrees that the People have proved that the defendant committed all of the acts alleged to
have occurred during the time period and that the defendant committed at least the
number of offenses charged.
       The trial court asked whether the parties had any objections to the jury
instructions, and defendant’s trial counsel said “No.” Even if defendant did not forfeit
his appellate claim, no prejudicial error occurred. (People v. Fernandez (2013)
216 Cal.App.4th 540, 555 (Fernandez) [addressing merits of CALCRIM No. 3501

                                               20
instruction error claim even though there was no objection to the CALCRIM No. 3501
instruction given in the trial court].)
       “In a criminal case, ‘the jury must agree unanimously the defendant is guilty of a
specific crime.’ ” (Covarrubias, supra, 1 Cal.5th at p. 877, italics omitted.) When one
criminal act is charged but the evidence suggests the commission of more than one such
criminal act, “ ‘either the prosecution must elect among the crimes or the court must
require the jury to agree on the same criminal act.’ ” (Id. at pp. 877-878) For example,
the failure to give a unanimity instruction was reversible error where a defendant was
convicted of a single count of bribery but the evidence showed two discrete bribes.
(People v. Russo (2001) 25 Cal.4th 1124, 1132 [discussing People v. Diedrich (1982)
31 Cal.3d 263]; see also People v. Melhado (1998) 60 Cal.App.4th 1529, 1532, 1535-
1536, 1539.) But the relevant circumstances in this case are different.
       2. Counts ten and eleven
       Count ten alleged that defendant had A.’s hand touch defendant’s penis after
defendant asked A. for oral sex. Count eleven alleged that defendant stroked A.’s penis.
A. testified that defendant stroked A.’s penis for about a minute. Defendant then had A.
touch defendant’s penis and asked if A. wanted to put defendant’s penis in A.’s mouth to
see what it tasted like. The CALCRIM No. 3501 instruction told the jury that the People
presented more than one act to prove defendant committed the charged offenses, but that
statement did not apply to counts ten and eleven because A. did not describe two discrete
acts of A.’s hand touching defendant’s penis or two discrete acts of defendant touching
A.’s penis.
       Defendant contends the trial court should have instructed with CALCRIM
No. 3502 or not instructed on unanimity at all. CALCRIM No. 3502 applies when the
prosecutor has elected a specific factual basis for an offense but the evidence shows
multiple acts. (Bench Note to CALCRIM No. 3502 (2017) p. 1004.) For reasons we will
explain, any error in the unanimity instruction given was harmless. (See Fernandez,

                                            21
supra, 216 Cal.App.4th at pp. 557-558 [finding no error in instructing with CALCRIM
No. 3501 where the victim testified about both specific and general instances of
molestation].)
       The trial court told the jury that count ten was based on the alleged incident in
which A.’s hand touched defendant’s penis after defendant asked A. for oral sex, and
count eleven was based on the alleged incident in which defendant stroked A.’s penis.
It instructed on the elements of a section 288, subdivision (a) violation and that the jury
must consider the evidence as it applied to each count and consider each count separately.
As instructed, the jury could not have returned a verdict of guilty on counts ten and
eleven unless the jury agreed that defendant committed the specific count ten and eleven
acts A. described at trial.
       3. Count twelve
       Count twelve alleged that defendant instructed 13-year-old T. to masturbate while
defendant filmed him. T. testified that on three occasions defendant told T. to masturbate
in the bathroom and defendant filmed T. masturbating with a hidden video camera.
The jury could have convicted defendant of violating section 288, subdivision (a) based
on one of the three acts, but defendant offered the same defense to each one, a denial.
“The unanimity rule has been refined in cases involving sexual molestation of children
and repeated identical offenses.” (Fernandez, supra, 216 Cal.App.4th at p. 556.) Where,
as here, a child sexual abuse accuser relates that multiple undifferentiated acts occurred
and the defendant does not offer a different defense as to each act but rather denies all of
them, the jury either believes or disbelieves the defendant and there is no reasonable
likelihood that the jury could reasonably conclude that some of the accuser’s testimony
was true but other parts were not. (People v. Jones (1990) 51 Cal.3d 294, 321-322
(Jones); cf. People v. Thompson (1995) 36 Cal.App.4th 843, 851-853.) In such a case,
the jury should be given a modified unanimity instruction allowing a conviction if the
jury unanimously agrees on specific acts or the jury unanimously agrees that the

                                             22
defendant committed all the acts described by the victim. (Jones, at pp. 316, 321;
Fernandez, supra, 216 Cal.App.4th at pp. 556-558.) Such an instruction was given here.
No error is established as to count twelve.
       4. Count thirteen
       Count thirteen alleged that defendant instructed T. to rub his genitals against a
weight bench. T. testified that when he was between 10 and 11 years old, he asked
defendant for permission to use a weight bench, defendant asked T. to drop his pants and
underwear and “hump” the weight bench, and defendant watched as T. complied. There
was no testimony of multiple incidents of defendant asking T. to hump a weight bench.
The trial court told the jury that count thirteen was based on defendant directing T. to rub
his genitals against defendant’s weight bench when T. was 10 to 11 years old. For
reasons we have explained, as instructed, the jury could not have returned a verdict of
guilty on count thirteen unless the jury agreed that defendant committed the count
thirteen act to which T. testified. Any error in instructing with CALCRIM No. 3501 in
relation to count thirteen was harmless.
       5. Counts fourteen and fifteen
       Count fourteen alleged defendant told Z. to masturbate while defendant watched.
Count fifteen alleged that defendant told Z. to masturbate in bed. Z. testified that when
he was between 12 and 13 years old, defendant gave Z. pornographic DVDs and watched
Z. masturbate in his bedroom. Z. testified that on one occasion when he was 12 to 13
years old and S. was asleep in the bottom bunk, defendant wanted to watch Z. masturbate
so Z. did, while defendant stood by the bunkbed and Z. was in the top bunk. Z. said the
conduct of defendant giving Z. pornography and candy and watching Z. masturbate
“continued for a while.” The trial court told the jury count fourteen was based on
defendant directing Z. to masturbate in his bedroom while defendant watched and count
fifteen was based on defendant telling Z. to masturbate in bed.



                                              23
       Even if the jury could have reasonably found more than two incidents of defendant
watching while Z. masturbated in his bedroom, defendant did not offer evidence or
argument casting doubt as to certain acts of watching Z. masturbate but not others.
Instead, he denied ever watching Z. masturbate and ever asking Z. to masturbate.
Because there was no reasonable possibility that the jury could have disagreed about the
specific acts proved and the true issue in the case was a credibility dispute, there was no
prejudicial error in giving the CALCRIM No. 3501 instruction. (Jones, supra, 51 Cal.3d
at pp. 321-322; Fernandez, supra, 216 Cal.App.4th at pp. 556-558; see People v. Napoles
(2002) 104 Cal.App.4th 108, 120-121.)
       6. The trial court’s description of the parentheticals
       Defendant also asserts error in instructing that the parenthetical description of acts
in the counts was only there to help differentiate the counts. He claims the trial court’s
response to jury question No. two allowed the jury to convict defendant based on
incidents other than those the prosecutor had elected.
       During deliberations, the jury asked whether the parenthetical descriptions in the
counts were part of the actual charge or whether they were there only to generally help
differentiate the counts. As an example and assuming the jury was referring to the
parenthetical material in jury instruction No. 203, the written instruction stated, “Count
Ten: on or about and in between April 1, 2001, and March 31, 2004, the defendant is
charged with, Penal Code section 288(a), Lewd and Lascivious Acts on a Child Under
14, (had [A.’s] hand touch defendant’s penis after asking for oral copulation), on [A.]
DOE, to wit, 10-13 years old.” The trial court told the jury, over defense counsel’s
objection, that the parenthetical material was there to generally help differentiate the
counts.
       The trial court correctly explained that the parenthetical material differentiated the
section 288, subdivision (a) and (b)(1) counts. The verdict forms were consistent with
the parenthetical material in jury instruction No. 203 and showed that the jury made

                                             24
specific findings with regard to the different section 288, subdivision (a) counts.
Defendant’s claim lacks merit.
                                             IV
       In addition, defendant argues there is insufficient evidence to support the
convictions on counts twelve and fourteen.
                                              A
       Regarding count fourteen, defendant claims the prosecutor elected the incident in
which Z. rebuffed defendant’s invitation to have oral sex as the basis for the count, and
insufficient evidence supports the finding that such an act constituted lewd conduct.
       We disagree with defendant’s contention that the prosecutor elected an incident in
which Z. rebuffed defendant’s offer of oral sex as the basis for count fourteen. In his
closing argument, the prosecutor said, “Victim four, [Z.], [S.’s] younger brother[,]
described conduct that occurred when he was between the ages of 12 and 13. Now, [Z.]
told us how it started. Remember? He talked about that Chapstick incident where the
defendant said something about I bet your penis is no bigger than a Chapstick. So [Z.]
pulled it out. That’s how it started. [¶] And like the other three victims, it escalated. It
escalated to the defendant bribing him, giving him candy, pornography, so the defendant
could watch him masturbate. That’s constructive touching. It escalated. [¶] What did
[Z.] tell us also the defendant asked him? Remember? He asked him if he could perform
oral sex on [Z.]. And what did [Z.] tell us? How did he respond? I want my first time to
be with a girl. He’s 12 or 13 years old. That’s Count 14.” (Original italics.)
       Considering the surrounding circumstances, the jury would not have understood
the above statements to mean that count fourteen was based on defendant’s offer of oral
sex. The trial court reminded the jury, before closing arguments began, which count
applied to which victim and conduct. Consistent with the amended information, the trial
court instructed the jury that count fourteen was based on defendant asking Z. to
masturbate while defendant watched. The prosecutor’s closing PowerPoint slides had the

                                             25
following headings: “Count 13 [sic]: defendant has [Z.] masturbate,” “Count 14 [sic]:
defendant has [Z.] masturbate in bed.” Finally, the signed verdict form indicated the jury
convicted defendant on count fourteen based on the act of defendant asking Z. to
masturbate while defendant watched.
                                              B
       As for count twelve, defendant contends there was insufficient evidence that T.
was under 14 years old at the time of the Hustler magazine incident which was the basis
for the count twelve charge.
       In determining whether sufficient evidence supports a conviction, “ ‘we do not
determine the facts ourselves. Rather, we “examine the whole record in the light most
favorable to the judgment to determine whether it discloses substantial evidence --
evidence that is reasonable, credible and of solid value -- such that a reasonable trier of
fact could find the defendant guilty beyond a reasonable doubt.” [Citations.] We
presume in support of the judgment the existence of every fact the trier could reasonably
deduce from the evidence. [Citation.] [¶] . . . “[I]f the circumstances reasonably justify
the jury’s findings, the judgment may not be reversed simply because the circumstances
might also reasonably be reconciled with a contrary finding.” [Citation.]’ ” (People v.
Nelson (2011) 51 Cal.4th 198, 210.)
       Count twelve alleged that defendant instructed T. to masturbate while defendant
filmed him. T. testified on direct examination that when he was 13, defendant told him
there was a Hustler magazine behind a trash can in the bathroom and to go in the
bathroom and masturbate and defendant recorded T. masturbating in the bathroom. On
cross-examination, T. said he could only estimate that he was 13 or 14 at the time of the
Hustler magazine incident. On redirect, however, T. was certain he was in eighth grade
when defendant had T. masturbate in the bathroom. T. said he was 12 or 13 years old in
eighth grade. T.’s testimony supports the finding that T. was under 14 years old at the
time of the Hustler magazine incident.

                                             26
                                              V
       Defendant next argues the prosecutor committed misconduct by asking the defense
expert questions suggesting that child sexual abuse accusers rarely lie.
       Defendant moved in limine to exclude expert testimony about false allegation
rates and the veracity of child sexual abuse accusers. The trial court ruled that there
would be no testimony about statistics or rates from the prosecution and defense expert
witnesses.
       On direct examination, defense counsel asked Dr. O’Donohue whether a delayed
disclosure and a disclosure that involved an allegation of secrecy meant that an abuse
allegation was true. The prosecutor followed up on that line of questioning on cross-
examination. He asked Dr. O’Donohue whether he would agree that it would be very
rare for a person to intentionally lie about being molested. Defendant’s trial counsel
immediately objected to the question, but did not ask the trial court to admonish the jury
to disregard the prosecutor’s question. The trial court sustained the objection. The
prosecutor then asked whether Dr. O’Donohue would agree that “roughly most of the
time” when a child alleged a molestation, it happened. Defendant’s trial counsel again
objected without requesting a jury admonishment, and the trial court sustained the
objection.
       Defendant forfeited his appellate claim by not asking the trial court to admonish
the jury about the prosecutor’s questions. (Covarrubias, supra, 1 Cal.5th at p. 894;
Panah, supra, 35 Cal.4th at p. 462.) But even if defendant had preserved his claim for
review, we would conclude that no prejudice resulted and that the prosecutor’s questions
did not render the trial fundamentally unfair. (People v. Crew (2003) 31 Cal.4th 822, 839
[“It is misconduct for a prosecutor to violate a court ruling by eliciting or attempting to
elicit inadmissible evidence . . . .”].) The two questions defendant complains of were
brief. The trial court immediately sustained defense counsel’s objections to the
questions, and Dr. O’Donohue did not answer the questions. The prosecutor did not refer

                                             27
to the concept that children do not generally make false sexual abuse allegations in his
closing statement. Additionally, the trial court instructed the jury to decide what
happened based only on the evidence presented at the trial and questions by the attorneys
were not evidence; only the witnesses’ answers were evidence. It further instructed that
the jury should not assume that something was true just because one of the attorneys
asked a question that suggested it was true. The trial court also told the jury that when
the trial court sustained an objection to a question the jury must ignore the question.
We assume the jury followed the trial court’s instructions. (Seumanu, supra, 61 Cal.4th
at p. 1349.) Those instructions render it unlikely that the prosecutor’s questions
prejudiced defendant. (Ibid.; People v. Samayoa (1997) 15 Cal.4th 795, 844.)
                                              VI
       Defendant also argues the trial court erred in failing to award 904 days of
presentence actual custody credit. The Attorney General agrees.
       It is proper for the appellate court to correct errors in the calculation of
presentence credit when the issue involves no factual assessment or the exercise of
discretion. (People v. Guillen (1994) 25 Cal.App.4th 756, 764.) Defendant was booked
on May 29, 2015. He was sentenced on November 17, 2017. His total custody time was
904 days. The abstract of judgement should be corrected to reflect 904 days of actual
custody credit instead of the 902 days shown. (People v. Smith (1989) 211 Cal.App.3d
523, 527 [concluding that the defendant was entitled to credit for all days in custody up to
and including the day of sentencing].) Defendant does not claim any error in the
calculation of his conduct credit.
                                       DISPOSITION
       The judgment is modified to award 904 days of actual custody credit for a total of
1,039 days of presentence credit. The judgement is affirmed as modified. The trial court
is directed to prepare an amended abstract of judgment reflecting the modification and



                                              28
forward a copy of the amended abstract to the Department of Corrections and
Rehabilitation.



                                                  /S/
                                               MAURO, J.



We concur:



    /S/
RAYE, P. J.



    /S/
ROBIE, J.




                                          29